232 U.S. 168 (1914)
STATE OF ALABAMA
v.
SCHMIDT.
No. 595.
Supreme Court of United States.
Argued January 12, 1914.
Decided January 26, 1914.
ERROR TO THE SUPREME COURT OF THE STATE OF ALABAMA.
*169 Mr. Robert C. Brickell, Attorney General of the State of Alabama, with whom Mr. R.B. Evins was on the brief, for plaintiff in error.
Mr. J.K. Dixon, with whom Mr. William B. White and Mr. John P. Tillman were on the brief, for defendant in error.
*172 MR. JUSTICE HOLMES delivered the opinion of the court.
This is a suit brought by the State of Alabama to recover possession of a specified part of Section 16, Township 17, Range 5, Talladega County. It was agreed that the land was a part of the sixteenth section school lands given to the State by the act of March 2, 1819, c. 47, § 6, 3 Stat. 489, 491, and still belonged to the State if the defendant had not got a title by adverse possession, which it was agreed the defendant had if the statutes of Alabama limiting suits like the present to twenty years were valid. The trial court ruled that the statutes were valid and ordered judgment for the defendant, and this judgment was affirmed by the Supreme Court of the State.
We are of opinion that the judgment must be affirmed. The above mentioned act of Congress, under which Alabama became a State, provided that section sixteen in every township `shall be granted to the inhabitants of such township for the use of schools.' Of course the State must admit, as it expressly agreed, that these words vested the legal title in it, since it relies upon them for recovery in the present case. Any other interpretation hardly would be reasonable. In some cases the grant has been to the State in terms, but in whichever way expressed probably it means the same thing, so far as the legal title is concerned. Certainly it has the same effect with regard to the scope of the State's legal control.
The argument for the plaintiff in error relies mainly upon Northern Pacific Ry. Co. v. Townsend, 190 U.S. 267, 271, which held that a right of way over public land *173 granted by the United States for railway purposes could not be extinguished by adverse possession under the statute of limitations of the State in which the land lay. The ground of that decision was that the grant to the railroad was not a conveyance of the land in fee simple absolute but a limited grant `upon an implied condition of reverter in the event that the company ceased to use or retain the land for the purpose for which it was granted.' This decision has been met for some similar cases elsewhere by the act of June 24, 1912, c. 181, 37 Stat. 138. Union Pacific R.R. Co. v. Laramie Stock Yards Co., 231 U.S. 190. Union Pacific R.R. Co. v. Snow, 231 U.S. 204. But it does not apply to a gift to a State for a public purpose of which that State is the sole guardian and minister. As long ago as 1856 it was decided "the trusts created by these compacts relate to a subject certainly of universal interest, but of municipal concern, over which the power of the State is plenary and exclusive," and it was held that the State of Michigan could sell its school lands without the consent of Congress. Cooper v. Roberts, 18 How. 173, 181. This decision adverted to the fact that it had been usual for Congress to authorize the sale of lands if the State should desire it, but suggested that it was unnecessary, (which, indeed, followed from what was decided), and thus met the further argument here pressed that a qualified permission to sell was given to Alabama by a much later act of March 2, 1827, c. 59, 4 Stat. 237. It also disposes of other forms of the same contention, that the state law impairs the obligation of its contract, or involves a breach of trust, supposing that such positions are open to the State to take. American Emigrant Co. v. Adams County, 100 U.S. 61. Spokane & British Columbia Ry. Co. v. Washington & Great Northern Ry. Co., 219 U.S. 166. The gift to the State is absolute, although, no doubt, as said in Cooper v. Roberts, 18 How. 173, 182, `there is a sacred obligation imposed on its public faith.' But that *174 obligation is honorary like the one discussed in Conley v. Ballinger, 216 U.S. 84, and even in honor would not be broken by a sale and substitution of a fund, as in that case; a course, we believe, that has not been uncommon among the States. See further Stuart v. Easton, 170 U.S. 383, 394.
Some reliance was placed upon Trustees for Vincennes University v. Indiana, 14 Howard, 268, but the decision of the majority in that case rested upon the grant having been made to a private corporation of which the rights could not be impaired by the State.
The result of Cooper v. Roberts and of what we have said is that the State had authority to subject this land in its hands to the ordinary incidents of other titles in the State and that the judgment must be affirmed. Northern Pacific Ry. Co. v. Ely, 197 U.S. 1, 8.
Judgment affirmed.